Citation Nr: 1400891	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

(The issue of entitlement to nonservice-connected pension benefits is addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary to obtain updated private medical records and to obtain a VA examination and medical opinion concerning the nature and etiology of the Veteran's bladder cancer.  Because the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for bladder cancer, action on that claim is deferred pending the development described below. 

Accordingly, the case is REMANDED for the following actions:

1.  After eliciting any necessary authorizations from the Veteran, request and obtain all records from Fox Chase Cancer Center dated since March 2010; Crest Medical Associates dated since March 2010; and Cape Regional Hospital (formerly Burdette Tomlin Hospital) (See Board Hearing Transcript at 5).  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed bladder cancer.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should clarify what type of bladder cancer the Veteran has and provide the following opinions:

a)  Describe the relationship between the Veteran's bladder cancer and prostate cancer, if any, and state specifically whether the Veteran's bladder cancer was caused by his prostate cancer.  

b)  If not, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bladder cancer is related to service, to include exposure to herbicide agents (including Agent Orange).  

In rendering the above opinions, the examiner's attention is directed to the Veteran's in-service treatment of venereal warts, balanitis, gonorrhea, and an inflamed lymph node secondary to a penile infection.  The examiner should also assume the Veteran was exposed to herbicide agents (including Agent Orange) during his service.  Finally, the examiner should review and discuss the Internet research submitted by the Veteran, to include the medical abstracts addressing the mortality rates of workers exposed to 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin.

A complete rationale must be provided for all opinions rendered.  Any other notable risk factors that are present or absent should also be discussed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the claims on appeal, to include entitlement to a TDIU.  If any claim is denied, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


